                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JOSE SOTO,

          Plaintiff,                                                         ORDER
    v.
                                                                    Case No. 17-cv-551-jdp
 NANCY WHITE, et al                                                  Appeal No. 19-3135

          Defendants.


         On March 4, 2020, the court assessed plaintiff Jose Soto an initial partial payment of

$16.51 of the appeal filing fee due by March 26, 2020. Now plaintiff has submitted a motion

for an order requiring disbursement of $16.51 from plaintiff’s release account to make the

initial partial payment of the filing fee.

         Pursuant to 28 U.S.C. § 1915(b)(1), prison officials are required to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005).

                                               ORDER

         IT IS ORDERED that prison officials are directed to disburse $16.51 from plaintiff’s

release account for payment of the initial partial filing fee. Plaintiff’s initial partial filing fee is

due by April 6, 2020.




                 Entered this 16th day of March, 2016.

                                        BY THE COURT:

                                        /s/
                                        PETER OPPENEER
                                        Magistrate Judge
